DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ukai et al. 20110185128 herein Ukai.
Per claim 1, Ukai discloses: A memory disposition device of a computer system in which a plurality of nodes exists, each of the nodes including a pair of a processor and a memory, the memory disposition device comprising: (fig, 1) at least one memory configured to store instructions; and at least one processor configured to execute the instructions to: (fig. 3) determine a first node of the nodes of the computer system in which a memory area to be mapped is disposed; (fig. 3comp 31, fig. 6; ¶048-0049 memory access (that is, local access) is made from the processor 41 of the local node 22-1, for example, and the cache miss occurs at the address requested by the local access. A step S1 judges whether the destination of the memory access is the local memory (that is, the DIMM 32 of the local node 22-1)) and duplicate the memory area and disposing the memory area, based on a determination result, in a local memory of a second node of the nodes of the computer system in which a process operates, (fig. 7; ¶0051; If the judgement result in the step S7 is YES, a step S8 performs an inter-cache transfer process in which the data requested by the memory access is transferred to the cache 43 of the local node 22-1 from the cache 43 of the remote (or owner) node 22-3 including the cache tag 44 that is the source of the tag copy 51 to which the hit occurred, for example.) wherein the at least one processor is configured to invalidate maintenance of cache coherency between the first node and the second node and invalidate access to a remote memory for the process (¶0051; fig. 7; A step S9 judges whether the memory access is an exclusive request, and the process ends if the judgement result is NO. It is possible judge whether the memory access is the exclusive request using a share bit of the directory 45 which will be described later in conjunction with FIG. 10. If the judgement result in the step S9 is YES, a step S10 invalidates (or deletes) the entries of the directory 45 in the local node 22-1, and the process ends) and release the memory area when the process no longer operates in the second node (¶0058; the cache of the local node will claim an exclusive right, and thus, the entries in the directory of the local node related to the cache of the remote node that has taken out the data are invalidated (or deleted) when the data stored in the cache of this remote node is transferred to the cache of the local node. In other words, the takeout information related to the directory of the local node is invalidated (or deleted) because the data is no longer taken out by nodes other than the local node that includes the cache storing the data).
Claim 8 is the method claim corresponding to the device claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1.
Claim 9 is the computer readable claim claim corresponding to the device claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ukai et al. 20110185128 herein Ukai in view of Van Huben et al. 20020083299 herein Van Huben.
Per claim 2 Ukai discloses copying/transferring data from a local or remote memory area but does not specifically disclose: wherein the memory area is a read-only area referred to by the process, and the at least one processor is configured to: determine whether the read-only area is disposed in the remote memory, memory; and when the read-only area is disposed in the remote memory, duplicate the read-only area dispose the read-only area in the local memory of the second node. 
However, Van Huben discloses: wherein the memory area is a read-only area referred to by the process, and the at least one processor is configured to: determine whether the read-only area is disposed in the remote memory, memory; and when the read-only area is disposed in the remote memory, duplicate the read-only area dispose the read-only area in the local memory of the second node (¶0028; On the other hand, if a processor on the remote cluster desires read-only access, a copy of the line will be sent to the other cluster, but remains changed only on the local side).
It would have been obvious to one having ordinary skill in the art to combine the teachings of Ukai and Van Huben because transferring the data to the requester in read only access eliminated the need to update across. Van Huben reduces data bus latency (¶0081).

Claim 3-5, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ukai et al. 20110185128 herein Ukai in view of Paduroiu et al. 20200242103 herein Paduroiu,
Per claim 3, Ukai discloses using a cache tag to access the remote data but does not specifically disclose: wherein the at least one processor is configured to: search for data that matches a combination of three of a file position, an offset, and a specidifed node of a binary file from mapping management data; and identify the first node in which the memory area is disposed. 
However, Paduroiu discloses: wherein the at least one processor is configured to: search for data that matches a combination of three of a file position, an offset, and a specidifed node of a binary file from mapping management data; and identify the first node in which the memory area is disposed (fig. 15, ¶0087; The retrieving can comprise using primary hash function information obtained from hashing the table key to locate a node in the tree structure (operation 1608), and in response to determining that the node in the tree structure maps to the offset location data, returning the offset location data (operation 1610), and in response to determining that the node in the tree structure maps does not map to the offset location data, using secondary hash function information obtained from hashing the table key to locate a child node of the node in the tree structure to retrieve the offset location data (operation 1612).; the examiner notes that the claim merely requires identifying a matching location which confirms the location by checking a directory/metadata for position/address, offset/index and node of the data. Further the binary file is a term of the art and is interpreted as directory/metadata).
It would have been obvious to one having ordinary skill in the art to combine the teachings of Ukai’s multi node system and Paduroiu’d directory/metadata structure in accessing directory information in a non distributed database because Paduroiu directory efficiently organizes the metada (¶0019).
Per claim 4, Paduroiu discloses: wherein the at least one processor is configured to: when the data that matches the combination of three is present, identify the first node in which the data that matches is present; and cause a physical memory to be shared in the memory area of the node (fig. 15 comp 1508 and 1512).
Per claim 5, Paduroiu discloses: wherein the at least one processor is configured to: when no data that matches the combination of three is present, search for other data that matches a combination of two of the file position and the offset from the mapping management data; and identify  the first node in which the memory area is disposed (¶0087; and in response to determining that the node in the tree structure maps does not map to the offset location data, using secondary hash function information obtained from hashing the table key to locate a child node of the node in the tree structure to retrieve the offset location data (operation 1612).; the examiner notes that the claim merely requires identifying a matching location which confirms the location by checking a directory/metadata for position/address, offset/index and node of the data. Further the binary file is a term of the art and is interpreted as directory/metadata).
Per claim 7, Paduroiu discloses: wherein when the data that matches the combination of two is not present, the at least one processor is configured to load a memory area to be mapped from a file and disposes the memory area in the local memory (¶0087, fig. 15 1508 and 1512; and in response to determining that the node in the tree structure maps does not map to the offset location data, using secondary hash function information obtained from hashing the table key to locate a child node of the node in the tree structure to retrieve the offset location data (operation 1612).; the examiner notes that the claim merely requires identifying a matching location which confirms the location by checking a directory/metadata for position/address, offset/index and node of the data. Further the binary file is a term of the art and is interpreted as directory/metadata).
Claim 10 is the method claim corresponding to the device claim 3 and is rejected under the same reasons set forth in connection with the rejection of claim 3.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ukai et al. 20110185128 herein Ukai in view of Paduroiu et al. 20200242103 herein Paduroiu in further view of Zoellin et al 20180365149 herein Zoellin.
Per claim 6, Ukai does not specifically disclose: wherein when the data that matches the combination of two is present, the at least one processor is configured to cause the physical memory to be shared in the memory area of the first node if the memory area of the first node in which the other data that matches is present is read-only.
However, Paduriou discloses: wherein when the data that matches the combination of two is present, the at least one processor is configured to cause the physical memory to be shared … (¶0087; and in response to determining that the node in the tree structure maps does not map to the offset location data, using secondary hash function information obtained from hashing the table key to locate a child node of the node in the tree structure to retrieve the offset location data (operation 1612).; the examiner notes that the claim merely requires identifying a matching location which confirms the location by checking a directory/metadata for position/address, offset/index and node of the data. Further the binary file is a term of the art and is interpreted as directory/metadata).
It would have been obvious to one having ordinary skill in the art to combine the teachings of Ukai’s multi node system and Paduroiu’d directory/metadata structure in accessing directory information in a non distributed database because Paduroiu directory efficiently organizes the metada (¶0019).
The combined teachings of Ukai and Padurio disclose finding a match when the directory/metadata is a match but do not specifically discloses: the at least one processor is configured to cause the physical memory to be shared in the memory area of the first node if the memory area of the first node in which the other data that matches is present is read-only.
However, Zoellin discloses: the at least one processor is configured to cause the physical memory to be shared in the memory area of the first node if the memory area of the first node in which the other data that matches is present is read-only (¶0116; If, at 608, the local processor determines the fetch request the missed cache line is requested read-only (or, as shared), at 610 the local processor cedes exclusivity to the cache line and "demotes" the status of the missed cache line from exclusive to shared).
It would have been obvious to one having ordinary skill in the art to combine the teachings of Ukai’s multi node system and Paduroiu’d directory/metadata structure in accessing directory information in a non-distributed database with Zoellin because Zoellin intervention notification for potential conflicts reduces overhead associated with transferring cache data(¶0007).

Response to Arguments
Applicant's arguments filed 3/24/22 have been fully considered but they are not persuasive.
The applicant argues: In the amended independent claims, a first node of the nodes of the computer system in which a memory area to be mapped is disposed is determined. The memory area is duplicated, and then is disposed, based on a determination result, in a local memory of a second node of the nodes of the computer system in which a process operates. Maintenance of cache coherency between the first node and the second node is invalidated, as is access to a remote memory for the process. The memory area is released when the process no longer operates in the second node. 
The applied art does not teach this claim language. For instance, neither Ukai nor Van Huben release the memory area that is disposed in the local memory of the second node when the process no longer operates in the second node. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Assuming arguendo, the amended limitation merely requires an invalidation/deletion or making the areas available for reuse when the processor no longer uses the data. The cited portions of Ukai discloses the entries in the node are invalidated/deleted when exclusive rights (no longer taken out by nodes other than the local node) are requested and data is transferred to the local node as seen in fig. 7. ¶0058; the cache of the local node will claim an exclusive right, and thus, the entries in the directory of the local node related to the cache of the remote node that has taken out the data are invalidated (or deleted) when the data stored in the cache of this remote node is transferred to the cache of the local node. In other words, the takeout information related to the directory of the local node is invalidated (or deleted) because the data is no longer taken out by nodes other than the local node that includes the cache storing the data.


Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138